
	

114 S349 : Special Needs Trust Fairness Act of 2015
U.S. Senate
2015-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IC
		114th CONGRESS1st Session
		S. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2015
			Referred to the Committee on Energy and Commerce
		
		AN ACT
		To amend title XIX of the Social Security Act to empower individuals with disabilities to establish
			 their own supplemental needs trusts. 
	
	
 1.Short titleThis Act may be cited as the Special Needs Trust Fairness Act of 2015. 2.Fairness in Medicaid supplemental needs trusts (a)In generalSection 1917(d)(4)(A) of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting the individual, after for the benefit of such individual by.
 (b)Effective dateThe amendment made by subsection (a) shall apply to trusts established on or after the date of the enactment of this Act.
			Passed the Senate September 9, 2015.Julie E. Adams,Secretary
